Citation Nr: 0217165	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  01-02 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a right hip 
disability. 

(The issues of entitlement to an evaluation in excess of 40 
percent for lumbosacral strain, entitlement to an evaluation 
in excess of 30 percent for status-post repair of left hip 
adductor longus and brevis, and adductor tenotomy, synthesis 
pubis subluxation, and chronic left groin pain, and 
entitlement to an evaluation in excess of zero percent for 
left inguinal hernia repair, will be the subjects of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1994 to 
October 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  

The Board is undertaking additional development on the 
issues of entitlement to an evaluation in excess of 40 
percent for lumbosacral strain, entitlement to an evaluation 
in excess of 30 percent for status-post repair of left hip 
adductor longus and brevis, adductor tenotomy, synthesis 
pubis subluxation, and chronic left groin pain, and 
entitlement to an evaluation in excess of zero percent for 
left inguinal hernia repair.  This is done pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)(2002)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing these issues.  


FINDING OF FACT

The appellant does not have a cognizable right hip 
disability.  


CONCLUSION OF LAW

Service connection for a right hip disability is not 
warranted.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of a right hip disability.  The 
records include a medical evaluation board (MEB) report 
dated in January 1998.  According to the MEB report, in 
April 1996, the appellant sustained a severe hyperabduction 
injury to his left hemi-pelvis while playing football.  In 
May 1996, he underwent a primary repair of an avulsion of 
his adductor brevis and a portion of his longus to his left 
pubis.  While he was recuperating from his surgery, he re-
injured his left groin and hip region and was subsequently 
diagnosed with a partial re-tear of the adductor tendon.  In 
August 1996, he underwent a repeat exploration and repair.  
It was subsequently recommended that the appellant undergo a 
tenolysis of the adductor longus, and lysis of the scar and 
adhesions in that region.  In August 1997, an adductor 
tenotomy was performed on the adductor longus, as well as, 
debridement of the scar in that region.  According to the 
MEB report, the appellant's current diagnoses were the 
following:  (1) chronic left groin pain, (2) status-post 
primary repair adductor longus and brevis, May 1996, (3) 
status-post repeat repair, left adductor longus for partial 
re-tear, August 1996, (4) adductor tenotomy left hip, August 
1997, and (5) possible synthesis pubis subluxation, April 
1996.  In light of the above, the MEB recommended the 
appellant for a medical separation and he was subsequently 
discharged due to disability in October 1998. 

In July 1999, the appellant underwent a VA orthopedic 
examination.  At that time, he gave a history of his left 
hip injury and subsequent surgeries.  The appellant stated 
that he could sit for about an hour with difficulty, but 
that he could not stand for more than an hour and often less 
than that.  He indicated that he did not use any appliances 
and had previously used a wheelchair and a cane.  Upon 
physical examination, the appellant's gait was abnormal in 
that he favored the left lower extremity.  Upon request, the 
appellant walked on his toes and heels.  However, the 
examining physician noted that both of those maneuvers 
caused low back pain and left groin pain.  The appellant 
could only squat down about a fourth of the way because of 
groin pain and was totally unable to duck walk because of 
groin pain.  The appellant's pain level was at the lumbar 
and left groin.  He also had pain in the perineum.  The 
appellant did not have classical sciatica and had very 
little gluteal or hip pain.  On rotation of the hips, he had 
some pain in both sides that suggested either some mild 
joint inflammation or inflammation in the surrounding 
muscles.  The pain elicited by that maneuver was greater on 
the left than on the right.  The pertinent diagnosis was of 
pain in both hips, left greater than the right.  X-rays of 
the appellant's pelvis and both hips indicated that his hips 
and sacroiliac joints were within normal limits. 

By a September 1999 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
status-post repair of left hip adductor longus and brevis, 
adductor tenotomy, synthesis pubis subluxation, and chronic 
left groin pain.

In July 2000, a hearing was conducted at the RO.  At that 
time, the appellant testified that due to his left hip 
disability, he started to put more stress and strain on his 
right hip and subsequently developed a right hip disability.  
(Transcript (T.) at page (pg.) 8).  In response to the 
question as to whether any VA doctor or any other medical 
practitioner had told him that he had developed a right hip 
disability secondary to his left hip disability, the 
appellant responded "no."  (T. at pg. 8).  The appellant 
reported that he had not been diagnosed with a disease 
pathology involving the right hip and that he was only 
referring to right hip pain.  (T. at pg. 11).  He indicated 
that he took Motrin approximately three to four times a day 
for his bilateral hip pain.  (T. at pages (pgs.) 3 & 9).  

A private medical statement from S.L.B., M.D., dated in 
August 2000, shows that at that time, Dr. B. indicated that 
he had recently examined the appellant.  Dr. B. stated that 
according to the appellant, he had suffered a significant 
injury while playing football for the United States Military 
Academy and had subsequently undergone three surgeries which 
involved surgery on his adductors.  The appellant noted that 
since his surgeries, he had not gotten any better and had in 
fact, gotten worse.  He reported that standing, walking, or 
sitting for any long period of time caused him to feel 
increased levels of pain.  According to the appellant, the 
pain was in his right hip, low back, and down his left leg.  
Dr. B. revealed that the sensory examination showed changes 
of both light touch and sharp, dull, discrimination in the 
left medial calf.  The motor examination appeared to be 
intact, but the appellant had difficulty doing a left 
single-legged toe raise, which was probably due to pain but 
it was difficult to absolutely rule out some minor motor 
deficit.  The appellant had severe pain and weakness on 
attempting to apply adductor force.  Following the physical 
examination, Dr. B. concluded that the appellant had 
multiple problems in his pelvis and low back which were all 
related to his original injury while in the military.  
According to Dr. B., the appellant had low back dysfunction 
and pain, loss of range of motion, weakness about his hip, 
particularly, but not limited to, his adductors, and 
neurological deficits at least sensory and possibly motor 
down his left leg.  

In September 2002, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
testified that "outside a year" after his left hip injury, 
he started to notice pain in his right hip.  (T. at pg. 3).  
The appellant stated that over the past four years, his 
right hip pain had become progressively worse.  (Id.).  He 
indicated that he was not receiving any treatment for his 
right hip condition and that he treated himself by taking 
Motrin.  (T. at pg. 4).  According to the appellant, he 
compensated for the pain in his left hip and lower back with 
his right leg.  (T. at pg. 7).  The appellant reported that 
several of his doctors had suggested that he had developed 
pain in his right hip secondary to his left hip disability.  
(Id.).  He testified that he did not have a current 
diagnosis regarding his right hip and that he was referring 
to "just joint pain."  (T. at pg. 17).  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992) (explaining the regulatory construction and 
applicability of section 3.303(d)).  In such instances, a 
grant of service connection is warranted only when "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2002).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that 
the current disability was either (a) caused by a service-
connected disability or (b) aggravated by a service-
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 
488 (1995) (en banc).

To summarize, the appellant contends that he currently 
suffers from a right hip disability which was incurred 
during his period of military service.  In the alternative, 
the appellant maintains that due to his service-connected 
left hip disability, he started to put more stress and 
strain on his right hip and eventually developed a right hip 
disability.  In this regard, lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, when the determinative issue involves 
a question of medical diagnosis or causation, only 
individuals possessing specialized training and knowledge 
are competent to render an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that he currently suffers 
from a right hip disability which is related to his period 
of active service, or in the alternative, that he currently 
suffers from a right hip disability which is secondary to 
his service-connected left hip disability, is not competent 
evidence.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which 
is attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Upon a review of 
the evidence of record, it is the Board's conclusion that 
the veteran does not have a diagnosed right hip disability.  
In this regard, the Board notes that the Court has recently 
had occasion to discuss what constitutes a disability.  A 
symptom, such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999).  In this case, there are subjective 
complaints of pain in the appellant's right hip without any 
evidence of underlying pathology.  The Board notes that the 
appellant's service medical records are negative for any 
complaints or findings of a right hip disability.  In 
addition, in the appellant's July 1999 VA orthopedic 
examination, the pertinent diagnosis was of pain in both 
hips, left greater than the right.  The Board further notes 
that x-rays of the appellant's pelvis and both hips 
indicated that his hips and sacroiliac joints were within 
normal limits.  Moreover, the Board observes that although 
Dr. B., in his August 2000 statement, referred to the 
appellant's right hip pain, he did not provide any 
underlying diagnosis for the pain.  Furthermore, the Board 
notes that in both the appellant's July 2000 personal 
hearing and in his September 2002 Travel Board hearing, the 
appellant reported that he did not have a current diagnosis 
relative to his right hip and that he was only referring to 
right hip pain.  Therefore, because the veteran does not 
have a diagnosis, the Board need not reach the question of 
whether a disability is related to the appellant's active 
duty service or to his already service-connected problems.  
For these reasons, the Board finds that service connection 
for a right hip disability is not warranted.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.310.  

The Board has considered the doctrine of affording the 
appellant the benefit of doubt with regard to this issue on 
appeal.  However, as the preponderance of the evidence is 
against the appellant's claim for service connection for 
right hip disability, the benefit-of-the-doubt doctrine does 
not apply.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), which became effective during 
the pendency of this appeal.  It is the Board's conclusion 
that the new law does not preclude the Board from proceeding 
to an adjudication of the claim addressed above.  The Board 
finds that further action by the RO in accordance with the 
VCAA is not necessary in this case. This is so because the 
requirements of the law have been satisfied.  In this 
regard, the Board notes that there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  The evidence 
of record includes the appellant's service medical records 
and a private medical statement from Dr. B., dated in August 
2000.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claim, including at a personal hearing and a hearing 
before the undersigned Board Member.  Moreover, in a January 
2002 letter from the RO to the appellant, the appellant was 
informed of the enactment of the VCAA and its content.  The 
Board also finds that the discussions in the rating 
decision, the statement of the case, the supplemental 
statement of the case, and in the letters sent to the 
appellant from the RO during the course of the appeal have 
informed him of the pertinent law and regulations, and 
information and evidence that would be needed to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West Supp. 
2002).  Additionally, these documents have indicated to the 
appellant what would be required of him, and what 
evidentiary development VA undertook on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With respect to VA's duty to assist the appellant, as noted 
above, pertinent medical records from all relevant sources 
identified by the appellant were obtained by the RO.  The 
record also reflects that in July 1999, the appellant 
underwent a VA orthopedic examination.  In sum, the facts 
relevant to this appeal have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA or the implementing regulations. 


ORDER

Entitlement to service connection for a right hip disability 
is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

